DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In line 1 of claim 4, delete -- 3 --, and add -- 1 --. The purpose of the instant examiner’s amendment is to correct the dependency of claim 4 from cancelled claim 3 to allowed claim 1.

Allowable Subject Matter
Claims 1, 4-11, and 14-20 allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s arguments on p. 1-4, filed on 5-12-22, are deemed persuasive and furthermore, the prior art taken alone or in combination fails to anticipate or fairly suggest the limitations of the claims, in such a manner that a rejection would be proper.  The prior art fails to teach a combination of all the claimed features as presented in independent claims 1, 10, and 14.

Specifically regarding the reasons for allowance of claims 1, 10, and 14, see p. 1-4 of applicant’s arguments filed on 5-12-22.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH P MARTINEZ whose telephone number is 571-272-2335.  The examiner can normally be reached on Monday-Thursday 8am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph P Martinez/           Primary Examiner, Art Unit 2872                                                                                                                                                                                             	6-28-22